STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”), dated as of July 1, 2011, by
and among Xandros, Inc., a Delaware corporation with its offices located at
488 Madison Avenue, 3rd Floor, New York, New York 10016 (“Xandros”), Scalix,
Inc., a Delaware corporation (“Scalix”), and Sebring Software Inc., a Nevada
corporation with its offices at 1400 Cattlemen Road, Suite D, Sarasota, Florida
34232 (“Sebring”).




WITNESSETH:


WHEREAS, Xandros owns 100 shares of the common stock of Scalix (the “Scalix
Shares”);


WHEREAS, Xandros desires to sell, assign, and transfer to Sebring 49 of the
Scalix Shares (the “Shares”), and Sebring desires to purchase the Shares from
Xandros, upon the terms and conditions set forth herein; and


WHEREAS, certain definitions are set forth in Section 8.12.


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations, warranties, conditions, and covenants contained herein, the
parties hereto, intending to be legally bound, agree as follows:


1.   Sale and Purchase of Shares.


1.1   Sale and Purchase.  Xandros hereby agrees to sell, assign, and deliver the
Shares to Sebring, and Sebring hereby agrees to purchase the Shares from
Xandros, for an aggregate purchase price of $5,750,000 (the “Purchase Price”).


1.2   Consideration; Certificates.  The Purchase Price shall be payable as
provided in Exhibit 1.  Sebring shall pay the Purchase Price by delivering to
Xandros a certified or cashier's check (or other form of payment acceptable to
Xandros, in its sole discretion).  Upon receipt of payment, Xandros will deliver
to Sebring a stock certificate representing the Shares (or a pro rata portion of
the Shares if such payment is for less than the full Purchase Price), which
certificate shall be in definitive form and registered in the name of Sebring.


2.   Representations and Warranties by Xandros and Scalix. Xandros and Scalix
represent and warrant to Sebring as follows:


2.1   Organization and Qualification.  Xandros is a corporation duly organized,
validly existing, and, except as set forth in Schedule 2.1, in good standing
under the laws of the State of Delaware, and has the full corporate power and
authority to own, lease, and operate its properties as it now does and to carry
on its business as it presently is being conducted.  Scalix is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has the full corporate power and authority to own, lease,
and operate its properties as it now does and to carry on its business as it
presently is being conducted.
 
 
 

--------------------------------------------------------------------------------

 


2.2   Authorization.  This Agreement constitutes a valid and binding obligation
of Xandros and Scalix, enforceable against Xandros and Scalix in accordance with
its terms, except as may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights in general and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).  Xandros and Scalix have the
power and authority to execute, deliver, and perform this Agreement and to
consummate the transactions contemplated herein.


2.3   No Conflicts.   Except as provided in Schedule 2.3, the execution,
delivery, and performance of this Agreement by Xandros and Scalix will not (a)
conflict with, or result in the breach or termination of, or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, any material lease, agreement, commitment, or other instrument,
or any order, judgment, or decree to which Xandros or Scalix is a party or by
which Xandros or Scalix is bound, or (b) conflict with or violate Xandros’ or
Scalix’s Certificate of Incorporation or By-laws, or constitute or result in a
violation by Xandros or Scalix of any law, regulation, order, writ, judgment,
injunction, or decree applicable to Xandros or Scalix, respectively.


2.4   Capitalization.  Scalix’s total authorized capital stock consists of 100
shares of common stock, 100 of which are outstanding and owned by
Xandros.  There are no outstanding options, warrants, subscriptions, or rights
of any kind to acquire any shares or interests of any class of capital stock of
Scalix, there are no outstanding securities convertible into any shares or
interests of any class of capital stock of Scalix, and there are no obligations
to issue any such options, warrants, subscriptions, rights, or securities.  None
of the Shares were issued in violation of the Securities Act of 1933, as amended
(the “Securities Act”) or any other laws or regulations.


2.5   The Shares.


(a)   Xandros is not a party to any agreement, written or oral, creating rights
in respect of any of the Shares in any third Person or relating to the voting of
the Shares.


(b)   Xandros is the lawful owner of the Shares, and the Shares are free and
clear of all security interests, liens, mortgages, claims, pledges,
encumbrances, equities and other charges (collectively, “Liens”).


(c)   There are no existing warrants, options, stock purchase agreements, or
restrictions of any nature (other than restrictions on transferability under
federal securities laws) relating to the Shares.


(d)   The Shares represent 49% of Xandros’ entire ownership interest in Scalix.
 
 
2

--------------------------------------------------------------------------------

 


2.6   Title to Properties; Encumbrances. Scalix does not own any real
property.   Scalix owns all material properties and assets (whether fixtures,
personal, or mixed and whether tangible or intangible) that it purports to own,
including all of the properties and assets reflected in the Balance Sheet, and
all of the properties and assets purchased or otherwise acquired by Scalix since
the date of the Balance Sheet (except for personal property acquired and sold
since the date of the Balance Sheet in the ordinary course of business and
consistent with past practice).  To our actual knowledge, all material
properties and assets reflected in the Balance Sheet are free and clear of all
Liens, except for the following (collectively, “Permitted Liens”) (i) Liens for
taxes which are not due and payable as of the date hereof or are being contested
in good faith by appropriate proceedings which suspend the collection thereof;
(ii) Liens for mechanics, materialmen, laborers, employees, suppliers, or other
Liens arising by operation of law for sums which are not due and payable as of
the date hereof or are being contested in good faith by appropriate proceedings;
(iii) pledges, deposits or other Liens securing the performance of bids, trade
contracts, leases or statutory obligations (including workers’ compensation,
unemployment insurance or other social security legislation); (iv) Liens created
in the ordinary course of business in connection with the leasing, licensing, or
financing of equipment, supplies or other assets; and (vi) as to any premises
leased by Scalix, the ownership and reversion rights of the premises owner, and
zoning laws and other land use restrictions that do not impair the present or
anticipated use of the property subject thereto.


2.7   Financial Statements.   Xandros has delivered to Sebring: (a) a management
report of unaudited and preliminary balance sheet of Scalix as at March 31, 2011
(the “Balance Sheet”), and the related management report of the unaudited and
preliminary statement of income for the quarter ending March 31, 2011; and (b)
audited balance sheets of Scalix as at December 31 in each of the fiscal years
2009 through 2010, and the related audited statements of income, changes in
shareholders’ equity and cash flows for each of the fiscal years then
ended,  (collectively, the “Financial Statements”).  Such Financial Statements
fairly and accurately present, in all material respects, the financial condition
and the results of operations, changes in shareholders’ equity and cash flows of
Scalix as at the respective dates of and for the periods referred to in such
Financial Statements.


2.8   Listings and Other Data.  All accounts receivable reflected on the Balance
Sheet, net of reserves, represent valid obligations arising from sales actually
made or services actually performed by Scalix in the ordinary course of
business.   Scalix does not have any actual knowledge of any specific facts or
circumstances (other than general economic conditions) which would result in any
material increase in the uncollectability of such receivables as a class in
excess of the reserves therefor as set forth on the Balance Sheet or accounting
records.   Except as may be indicated in Scalix’s accounting books and records,
to Scalix’s actual knowledge, no current customer or vendor intends to modify or
terminate any of its outstanding orders or contracts and Scalix has received no
notice to such effect.


2.9   Undisclosed Liabilities.   Scalix has no material liabilities except for
liabilities reflected or reserved against in the Balance Sheet, current
liabilities incurred in the ordinary course of business of Scalix since the date
of the Balance Sheet, and obligations under the express terms of any Material
Contracts (or under contracts that are not Material Contracts).
 
 
3

--------------------------------------------------------------------------------

 


2.10   Taxes and Tax Returns.  Except as set forth on Schedule 2.10 or as
indicated in the Financial Statements, Scalix has filed all tax returns that it
is required to have filed, and such returns are true and correct in all material
respects.  Scalix has paid or made provision (i.e., accrued) all taxes that have
accrued or become due for all periods covered by such tax returns, or pursuant
to any assessment received by Scalix, except such taxes, if any that are
disclosed to Sebring and are being contested in good faith and as to which
adequate reserves (determined in accordance with generally accepted accounting
principles as applied in the United States) (“GAAP”) have been provided in the
Balance Sheet.


2.11   Litigation, Compliance With Laws; Licenses and Permits.  Except for
payment related litigation in the normal course of business that is not
material, and except as set forth in Schedule 2.11, there is no proceeding
pending or, to our knowledge, threatened against Scalix or the Shares or the
propriety of this Agreement or any of the transactions contemplated hereby, at
law or in equity, or before or by any court, arbitrator or governmental
authority, and Scalix is not being operated under or subject to any order, final
non-appealable judgment, decree, license or injunction of any court, arbitrator
or governmental authority.


2.12   Absence of Adverse Changes.  Since the date of the Balance Sheet, there
has been no material adverse change to the long term condition of Scalix or its
assets, except for any change resulting from any Excluded Matter.  An “Excluded
Matter” means any of the following, either alone or in combination:  (a)
circumstances, changes, events or developments generally affecting the industry
or market in which Scalix operates (but solely to the extent that any such
circumstances, changes, events, or developments do not have a disproportionate
effect on Scalix as compared to its competitors); (b) changes in general
economic or political conditions or changes in currency exchange rates or
currency fluctuations; (c) any natural disaster or any acts of terrorism,
sabotage, military action or war (whether or not declared) or any escalation or
worsening thereof; (d) the enactment, repeal or change in any law or any change
in GAAP; (e) an action consented to in writing by Sebring; (f) any action
required to be taken under any law, this Agreement, or any Material Contract,
(g) this Agreement or the consummation of the transactions contemplated hereby,
or the announcement hereof or thereof, (h) the announcement by Sebring or any of
its Affiliates of its plans or intentions (including in respect of employees)
with respect to the business of Scalix, or (i) the resignation, death or
termination of any employee of Scalix.


2.13   Contracts.  Xandros has disclosed in writing or made available to Sebring
true and complete copies of all of Scalix’s written contracts and agreements
(and written summaries of any oral agreements) to which Scalix is a party,
including, without limitation, all current customer contracts relating to
Scalix’s business, but excluding agreements which (a) are cancellable by Scalix
on 30 days notice or less without penalty, or (b) do not involve aggregate
payments of $25,000 or more (collectively, “Material Contracts”).  All of the
Material Contracts are in full force and effect and are valid and enforceable
according to their terms, and neither Scalix nor, to Scalix’s actual knowledge,
any other party to any such Material Contract (aa) is in breach of or default
under the terms thereof in any material respect, or (bb) has indicated its
intention to terminate or not renew any Material Contract.  Scalix has not
entered into any agreement or understanding, whether written or oral, that
waives any of its respective rights under any Material Contracts.
 
 
4

--------------------------------------------------------------------------------

 


2.14   Employees.  No officer or key employee of Scalix has advised Scalix (in
writing) that he intends to terminate employment with Scalix.  No person has an
employment or consulting agreement or understanding, whether oral or written,
with Scalix, which is not terminable on notice by Scalix without cost or other
liability to Scalix (other than for amounts earned or reimbursable prior to such
termination).


2.15   Solvency.  Scalix has not been the subject of any bankruptcy proceedings
(whether voluntary or involuntary), made an assignment for the benefit of
creditors, been adjudicated bankrupt or insolvent, petitioned for or been
assigned any receiver or trustee relating to Scalix or any of its assets,
commenced any reorganization or restructuring of debt, or otherwise failed to
fulfill its payment obligations in the ordinary course.  None of the above has
been commenced or, to Xandros’ actual knowledge, threatened against Scalix.


2.16   Certain Interests.  Except as set forth in the Financial Statements,
Scalix does not have any liability or any material obligation of any nature
whatsoever to any officer, director or shareholder of Scalix, or to any relative
or spouse (or relative of such spouse) who resides with, or is a dependent of,
any such officer, director or shareholder. Sebring will only be responsible for
forward oriented expenses of Scalix and not its payables prior to the date of
this agreement, which however will continue to remain the responsibility of
Scalix itself.


2.17   Intellectual Property.  Except as set forth on Schedule 2.17, Scalix
owns, free and clear of all Liens (other than Permitted Liens), or has an
enforceable right or license to use, all of the Intellectual Property
Assets.  The use of the Intellectual Property Assets by Scalix in connection
with Scalix’s business does not, to Scalix’s actual knowledge, infringe on the
rights of any person, and no person has asserted any such claim against
Scalix.  “Intellectual Property Assets” means all material intellectual property
owned or licensed by Scalix (other than Commercial Software) in which Scalix has
a proprietary interest, including (i) all trade names, trade marks, service
marks and applications, (ii) all patents, patent applications and inventions and
discoveries that may be patentable, (iii) all registered copyrights, (iv) all
know-how, trade secrets, confidential or proprietary information, customer
lists, software, technical information, data, process technology, plans and
drawings, and (v) Internet web sites and internet domain names.


3.   Representations, Warranties, and Covenants of Sebring.  Sebring hereby
represents, warrants, and covenants to Xandros as follows:


3.1   Organization and Qualification.  Sebring is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada,
and has the full corporate power and authority to own, lease, and operate its
properties as it now does and to carry on its business as it presently is being
conducted.
 
 
5

--------------------------------------------------------------------------------

 


3.2   Authorization.  This Agreement constitutes a valid and binding obligation
of Sebring, enforceable against Sebring in accordance with its terms, except as
may be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights in general and subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).  Sebring has the power and authority to execute, deliver,
and perform this Agreement and to consummate the transactions contemplated
herein.


3.3   No Conflicts. The execution, delivery, and performance of this Agreement
by Sebring will not (a) conflict with, or result in the breach or termination
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, any material lease, agreement, commitment,
or other instrument, or any order, judgment, or decree to which Sebring is a
party or by which Sebring is bound, or (b) conflict with or violate Sebring’s
Certificate of Incorporation or By-laws, or constitute or result in a violation
by Sebring of any law, regulation, order, writ, judgment, injunction, or decree
applicable to Sebring.


3.4   Accredited Investor.  Sebring is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act of 1933, as amended
(the “Act”).


3.5   Investment Knowledge.  Sebring has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the risks and
merits of Sebring’s investment in Scalix.


3.6   Investor’s Independent Investigation.  Sebring, in purchasing Shares
hereunder, has relied solely upon an independent investigation made by it and
its representatives, if any.  Prior to the date hereof, Sebring has been given
the opportunity to ask questions of, and receive answers from, representatives
of Scalix.  Sebring also has been given access to and the opportunity to examine
all books and records of Scalix, and all material contracts and documents of
Scalix, if any. In making its investment decision to purchase the Shares,
Sebring is not relying on any oral or written representations or assurances from
Xandros or any other Person other than as set forth in this Agreement.  Sebring
is knowledgeable about the affairs of Scalix and understands that the business
of Scalix will need significant commitment by Sebring to rebuilding, especially
after any deterioration suffered in the last six months due to delays in closing
any funding.


3.7   Investment Intent.  The Shares are being acquired for Sebring’s own
account for the purpose of investment and not with a view to or for resale in
connection with any distribution thereof or interest therein.


3.8   Registration.  Sebring understands that (a) the offer and sale of the
Shares have not been registered under the Act by reason of their issuance in a
transaction exempt from the registration requirements of the Act, (b) the Shares
must be held indefinitely unless a subsequent disposition thereof is registered
under the Act or is exempt from such registration, (c) the certificates
evidencing the Shares shall bear a legend to such effect.
 
 
6

--------------------------------------------------------------------------------

 


3.9   Investor’s Economic Risk.  Sebring understands and acknowledges that an
investment in Scalix involves numerous and substantial risks.  Sebring is able
to bear the economic risk of an investment in Scalix, including a possible total
loss of investment.  Sebring has adequate means of providing for Sebring’s
current needs and contingencies, and Sebring is able to afford to hold the
Shares for an indefinite period.  Further, Sebring has no present need for
liquidity in the Shares, and Sebring is willing to accept such investment risks.


3.10   No Government Recommendation or Approval.  Sebring understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of Scalix or the purchase of the Shares.


4.   Call Option.  For the 30-day period commencing on March 31, 2012 (the “Call
Exercise Period”), provided the Purchase Price has been paid in full, Sebring
shall have the right (the “Call Option”) to purchase from Xandros all, but not
less than all, of the balance of the Scalix Shares then owned by Xandros (the
“Remaining Shares”) for an  additional purchase price of $6,250,000 (the
“Exercise Price”).   The Exercise Price shall be payable in shares of Sebring
common stock (the “Sebring Stock”), valuing each share of Sebring Stock at $1.00
(or, if Sebring raised money at a lower price than $1.00 prior to payment of the
Exercise Price, at that lowest price that Sebring raised money), and as adjusted
for stock splits, stock dividends, and the like (the “Stock Price”).  In order
to exercise the Call Option, Sebring must give Xandros written notice of
exercise (the “Call Exercise Notice”) prior to the expiration of the Call
Exercise Period.   If the Call Option has been exercised in accordance with the
foregoing, then on the third business day after Xandros’ receipt of the Call
Exercise Notice (or such other date as the parties may agree) (the “Call Closing
Date”), Xandros shall cause to be delivered to Sebring a stock certificate
evidencing the Remaining Shares, together with a stock power duly executed in
blank, against Sebring’s delivery to Xandros of the shares of Sebring Stock
comprising the Exercise Price (such shares to be evidenced by a stock
certificate, in definitive form, registered in the name of Xandros or its
designee (together, the “Registered Holder”)).  The Call Option shall terminate
forthwith upon the exercise of the Put Option (as defined below).


5.   Put Option.  For the period commencing upon payment of the Purchase Price
in full, or earlier at Xandros sole and exclusive option, and ending on April 1,
2012 (the “Put Exercise Period”), Xandros shall have the right (the “Put
Option”) to require Sebring to purchase from Xandros all, but not less than all,
of the Remaining Shares for the Exercise Price.   The Exercise Price shall be
payable in Sebring Stock, valuing each share of Sebring Stock at the Stock
Price.  In order to exercise the Put Option, Xandros must give Sebring written
notice of exercise (the “Put Exercise Notice”) prior to the expiration of the
Put Exercise Period.  If the Put Option has been exercised in accordance with
the foregoing, then on the third business day after Sebring’s receipt of the Put
Exercise Notice (or such other date as the parties may agree) (the “Put Closing
Date”), Xandros shall cause to be delivered to Sebring a stock certificate
evidencing the Remaining Shares, together with a stock power duly executed in
blank, against Sebring’s delivery to Xandros of the shares of Sebring Stock
comprising the Exercise Price (such shares to be evidenced by a stock
certificate, in definitive form, registered in the name of the Registered
Holder).
 
 
7

--------------------------------------------------------------------------------

 


6.   Registration Rights.


6.1   Demand Registration.


(a)   In case Sebring shall receive from the Registered Holder a written request
that Sebring effect a Registration with respect to the resale by the Registered
Holder of its Registrable Securities, Sebring will as soon as practicable,
effect such Registration (including, without limitation, but subject to the
limitations set forth herein, appropriate qualification under applicable state
securities laws and appropriate compliance with applicable regulations issued
under the Act and any other governmental requirements or regulations) as may be
so requested and as would permit or facilitate the sale and distribution by the
Registered Holder of all or such portion of such Registrable Securities as are
specified in such request.  The Registration Statement covering the resale of
all of the Registrable Securities shall be filed for an offering to be made on a
continuous basis pursuant to Rule 415.  The Registration Statement required
hereunder shall be on Form S-1 (or such other form as may be appropriate).


(b)   Sebring shall prepare and file with the Securities and Exchange Commission
(“SEC”) such amendments and supplements to the Registration Statement filed
under this Section 6.1 as may be reasonably necessary to keep such Registration
Statement effective until all Registrable Securities have been sold pursuant to
such Registration Statement or pursuant to Rule 144.  Sebring shall comply with
the provisions of the Act with respect to the disposition of all Registrable
Securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the Registered Holder as
set forth in such Registration Statement.


(c)   The right of the Registered Holder to demand that the Registrable
Securities be registered for resale may only be exercised once, provided that
the Registration Statement filed pursuant to such demand is declared effective.


(d)   Sebring shall not be required to effect a demand registration during the
period starting with the date sixty (60) days prior to Sebring’s good faith
estimate of the date of filing of, and ending on the date ninety (90) days
following the effective date of, a Sebring-initiated Registration Statement that
is subject to Section 6.2 below, provided that Sebring is actively employing in
good faith its reasonable best efforts to cause such Registration Statement to
become effective.


(e)   Sebring may defer taking any action to effect a Registration pursuant to
Section 6.1 if Sebring furnishes to the Registered Holder a certificate signed
by the Chief Executive Officer of Sebring stating that in the good faith
judgment of the Board of Directors of Sebring it would be materially detrimental
to Sebring and its stockholders for the requested registration to be effected
(or to remain effective for the period for which the subject registration
statement would otherwise be required to remain effective) because such action
(x) would materially interfere with a significant acquisition, corporate
reorganization or other similar transaction involving Sebring, or (y) would
require premature disclosure of material information that Sebring has a bona
fide business purpose for preserving as confidential.  Sebring shall have the
right to defer taking action with respect to the requested Registration pursuant
to this Section 6.1 only on one occasion and for a period of not more than sixty
(60) days after receipt of the Registration request under Section 6.1.
 
 
8

--------------------------------------------------------------------------------

 


(f)   Sebring shall be entitled to include in any Registration Statement
referred to in this Section 6.1 shares of Sebring Stock to be sold by Sebring
for its own account, except as and to the extent that, in the opinion of the
managing underwriter (if such method of disposition shall be an underwritten
public offering), such inclusion would adversely affect the marketing of the
Registrable Securities to be sold.  To the extent that the managing underwriter
in any such underwritten public offering requires the exclusion of any
securities from such offering, all such excluded securities shall come solely
from the shares to be sold by Sebring prior to the exclusion of any Registrable
Securities.


6.2   Piggyback Registration


(a)   If, at any time, Sebring proposes to file a Registration Statement (other
than under a Registration Statement pursuant to Form S-8 or Form S-4 or
successor forms) to register its securities, and all of the Registrable
Securities are not then covered by an effective Registration Statement, Sebring
shall:  (A) give written notice by registered mail, at least 20 days prior to
the filing of such Registration Statement to the Registered Holder of its
intention to do so, and (B) include all Registrable Securities in such
Registration Statement with respect to which Sebring has received written
request for inclusion therein within 15 days of after delivery of Sebring’s
notice.


(b)   Sebring shall have the right at any time after it shall have given written
notice pursuant to this Section 6.2 (irrespective of whether a written request
for inclusion of any Registration Securities shall have been made) to elect not
to file any such Registration Statement, or to withdraw the same after the
filing but prior to the effective date thereof.


(c)   If the Registration Statement pursuant to this Section 6.2 relates to a
firmly underwritten public offering and the managing underwriter(s) advise
Sebring in writing that in their opinion the number of securities proposed to be
included in the Registration Statement (including the Registrable Securities)
exceeds the number of securities which can be sold therein without adversely
affecting the marketability of the public offering, Sebring will include in such
Registration Statement the number of securities requested to be included which
in the opinion of such underwriter(s) can be sold without adversely affecting
the marketability of the offering, pro rata among the respective holders of all
securities proposed to be included in the Registration Statement; provided,
however, such number of Registrable Securities shall not be reduced if any
shares are to be included in such underwriting for the account of any Person
other than the Sebring or Registered Holder; and provided, further, however, in
no event may less than one-third of the total number of shares of Sebring Stock
to be included in such underwriting be made available for the Registrable
Securities. In addition, Sebring shall not be required to include any
Registrable Securities in such underwriting unless the Registered Holder accepts
the terms of the underwriting as agreed upon by Sebring and the managing
underwriters selected by it.
 
 
9

--------------------------------------------------------------------------------

 


6.3   Covenants of Sebring with Respect to Registration.  In connection with
each Registration under this Section 6, Sebring covenants and agrees as follows:


(a)   Sebring shall use its commercially reasonable best efforts to have any
Registration Statement declared effective at the earliest practicable
time.  Sebring will promptly notify the Registered Holder and confirm such
advice in writing, (A) when such Registration Statement becomes effective, (B)
when any post-effective amendment to such Registration Statement becomes
effective, and (C) of any request by the SEC for any amendment or supplement to
such Registration Statement or any prospectus relating thereto or for additional
information.


(b)   Sebring shall furnish to the Registered Holder such number of copies of
such Registration Statement and of each such amendment and supplement thereto
(in each case including each preliminary prospectus and summary prospectus) in
conformity with the requirements of the Act, and such other documents as it may
reasonably request in order to facilitate its disposition of the Registrable
Securities.


(c)   If at any time the SEC should institute or threaten to institute any
proceedings for the purpose of issuing a stop order suspending the effectiveness
of any Registration Statement, Sebring will promptly notify the Registered
Holder and will use all reasonable efforts to prevent the issuance of any such
stop order or to obtain the withdrawal thereof as soon as possible.


(d)   Sebring will use its good faith reasonable efforts and take all reasonably
necessary action which may be required in qualifying or registering the
Registrable Securities included in a Registration Statement for offering and
sale under the securities or blue sky laws of such states as reasonably are
required by the Registered Holder, provided that Sebring shall not be obligated
to execute or file any general consent to service of process or to qualify as a
foreign corporation to do business under the laws of any such jurisdiction.


(e)   Sebring shall deliver promptly to the Registered Holder and to the
managing underwriter, if any, copies of all correspondence between the SEC and
Sebring, its counsel or auditors and all non-privileged memoranda relating to
discussions with the SEC or its staff with respect to the Registration
Statement.


(f)   All expenses incident to Sebring’s performance of or compliance with this
Section 6, including without limitation all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, and fees and disbursements of counsel for
Sebring and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by Sebring will
be borne by Sebring.  In no event shall Sebring be obligated to pay any
discounts or commissions with respect to the Registrable Shares sold by the
Registered Holder.
 
 
10

--------------------------------------------------------------------------------

 


6.4   Indemnification and Contribution


(a)   Sebring shall indemnify the Registered Holder, each of its officers,
directors and agents (including brokers and underwriters selling Registrable
Securities on behalf of the Registered Holder), and each Person, if any, who
controls the Registered Holder within the meaning of Section 15 of the Act or
Section 20(a) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) against all losses, claims, damages, expenses and/or liabilities
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Act, the Exchange Act, any state securities laws or otherwise, arising
from such Registration Statement, including, without limitation, any and all
losses, claims, damages, expenses and liabilities caused by (A) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or (B) any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to Sebring by the Registered Holder expressly for use therein.


(b)   Prior to the filing of any Registration Statement covering the Registrable
Securities, the Registered Holder shall indemnify Sebring, its officers and
directors and each Person, if any, who controls Sebring within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, against all losses,
claims, damages, expenses and/or liabilities (including all expenses reasonably
incurred in investigating, preparing or defending against any claim whatsoever)
to which they may become subject under the Act, the Exchange Act or otherwise,
arising from written information furnished by the Registered Holder for specific
inclusion in such Registration Statement, except that the maximum amount which
may be recovered from the Registered Holder pursuant to this Section 6.4(b) or
otherwise shall be limited to the amount of the net proceeds received by the
Registered Holder from the sale of the Registrable Securities under such
Registration Statement.


(c)   In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to this Section 6.4, such Person (an “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent (and only to the extent that) that the Indemnifying Party
is materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (A) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (B) in the reasonable judgment of
such Indemnified Party representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between
them.  It is understood that the Indemnifying Party shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) at any time for all such Indemnified Parties
(including in the case of the Registered Holder, all of its officers, directors
and controlling persons) and that all such fees and expenses shall be reimbursed
as they are incurred.  In the case of any such separate firm for the Indemnified
Parties, the Indemnified Parties shall designate such firm in writing to the
Indemnifying Party.  The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with such
consent, or if there be a final judgment for the plaintiff, the Indemnifying
Party shall indemnify and hold harmless such Indemnified Parties from and
against any loss or liability (to the extent stated above) by reason of such
settlement or judgment.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such proceeding.
 
 
11

--------------------------------------------------------------------------------

 


(d)   To the extent any indemnification by an Indemnifying Party is prohibited
or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 6.4 to the fullest extent permitted by
law; provided, however, (A) no contribution shall be made under circumstances
where a party would not have been liable for indemnification under this Section
6.4, and (B) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning used in the Act) shall be entitled to
contribution from any party who was not guilty of such fraudulent
misrepresentation.


7.   Covenants.


7.1   Board of Directors.  During the period (the “Covenant Period”) commencing
on Xandros’ receipt of the Agreement Execution Deposit Amount and ending on the
earlier of the Put Closing Date and the Call Date (as defined below), provided
that Xandros has received (a) the Minimum Amount Payable or the full Purchase
Price on or before the Minimum Payment Date (as provided in Exhibit 1), or (b)
if the Minimum Amount Payable was paid on or before the Minimum Payment Date,
the full Purchase Price on or before September  30, 2011, Xandros and Sebring
each shall use its best efforts to cause the Board of Directors of Scalix (the
“Board”) to be comprised of three persons, and shall vote its shares of Scalix
common stock for the election of a designee of Xandros, a designee of Sebring,
and a third person mutually agreed upon by Xandros and Sebring, to serve as
members of the Board.  As used herein, “Call Date” means the expiration of the
Call Exercise Period, provided that if the Call Exercise Notice is timely
delivered as provided herein, the Call Date shall mean the Call Closing
Date.  The initial Xandros designee is Andreas Typaldos.  The initial Sebring
designee is Leif Andersen.   If a member of the Board ceases to serve as a
director of Scalix for any reason, then the party(ies) entitled hereunder to
designate such director shall have the right to designate a successor director
by giving notice of such designation to the other party and Scalix.  Forthwith
after such notice is provided, the parties shall, by vote or consent, cause such
successor to be elected to the Board.  The party(ies) entitled to designate a
member of the Board also is entitled to remove its designee from the Board at
any time and from time to time, with or without cause, in its sole and absolute
discretion, by providing notice of such removal to Scalix and the other
party.  If a party determines to remove its designee from the Board, Scalix and
the other party shall take all actions necessary to cause such removal to be
effected promptly, including, without limitation, calling a stockholders meeting
for the earliest practicable time for the purpose of removing such designee from
the Board and voting in favor of, or consenting to, such removal.


7.2   Management.


(a)   At the commencement of the Covenant Period, the parties shall cause Scalix
to appoint Leif Andersen as the Chief Executive Officer of Scalix, provided that
Xandros has received (a) the Minimum Amount Payable or the full Purchase Price
on or before the Minimum Payment Date (as provided in Exhibit 1), or (b) if the
Minimum Amount Payable was paid on or before the Minimum Payment Date, the full
Purchase Price on or before September  30, 2011.  In such capacity, he will
provide day-to-day management of the operations of Scalix, including maintaining
the books and records of Scalix, providing financial statements, and maintaining
and controlling bank accounts (subject to Board oversight).


(b)   During the Covenant Period and until the one-year anniversary of the date
on which Sebring purchases all of Scalix, Xandros shall provide those
engineering services to Scalix as are set forth in Schedule A hereto, in
exchange for the fees set forth in Schedule A hereto.  In addition, concurrently
with the execution and delivery of this Agreement, Sebring shall retain Andreas
Typaldos as a strategy consultant for a term of not less than one year, at a
monthly fee of $10,000, payable to Xandros.


7.3   Restrictive Covenants.  During the Covenant Period (provided that Xandros
has received (a) the Minimum Amount Payable or the full Purchase Price on or
before the Minimum Payment Date (as provided in Exhibit 1), or (b) if the
Minimum Amount Payable was paid on or before the Minimum Payment Date, the full
Purchase Price on or before August 15, 2011), Scalix shall not take any of the
following actions without the prior approval of both Sebring and Xandros:


(a)   The sale, lease, exchange, mortgage, pledge, or other transfer or
disposition of any of its material assets, except for inventory sold in the
ordinary course of business consistent with prior practice;


(b)   The consummation of any merger or consolidation with, or purchase of all
or substantially all of the assets of, or other acquisition of any assets,
securities or business of, any company, trust or other entity;
 
 
12

--------------------------------------------------------------------------------

 


(c)   The amendment to its Certificate of Incorporation or By-Laws;


(d)   The incurrence of any indebtedness, obligation or liability, except
liabilities for trade or business obligations incurred in connection with the
purchase of goods or services in the ordinary course of business consistent with
prior practice;


(e)   The assignment, mortgage, pledge or encumbrance of any property, business
or assets, tangible or intangible, held in connection with Scalix’s business;


(f)   Any material change to the nature of Scalix’s business;


(g)   The pledge of the credit or the issuance of any guarantee or indemnity to
secure the liabilities or obligations of any Person;


(h)   The making of a general assignment for the benefit of creditors of Scalix
or the filing of any petition or application for relief under Title 11 of the
United States Code or any similar statute;


(i)   The release, waiver, assignment or transfer of any right of substantial
value, or the foregiveness, cancellation or compromise of any material debt;


(j)   The confession of a judgment against Scalix, or the commencement,
abandonment, compromise or settlement of any lawsuit, proceeding, audit, claim,
or controversy, other than in the ordinary course of business consistent with
past practice, but not in any case involving amounts in excess of $20,000;


(k)   The retention of any employee or independent contractor to perform
services for Scalix for an amount of compensation in excess of $100,000 per
annum, or the termination of any such person’s engagement;


(l)   The making of any loan or advance or capital contribution to, or
investment in, or the giving of any credit to any Person by Scalix, except for
vendor financing in the ordinary course consistent with past practice;


(m)   The making of any capital expenditures or capital additions or
improvements in excess of $100,000 in the aggregate;


(n)   The entry into any transaction, contract, arrangement or commitment  other
than in the ordinary course of business consistent with prior practice, which is
in excess of $100,000.;


(o)   The issuance or sale of any shares or other securities of Scalix, the
issuance of any options, warrants, or other rights to purchase or otherwise
acquire shares of capital stock or other securities of Scalix, or the redemption
or other acquisition of any shares or other securities of Scalix;
 
 
13

--------------------------------------------------------------------------------

 


(p)   Any reorganization, reclassification, split, combination or other
adjustment of any securities of Scalix;


(q)   The payment, setting aside or declaration of any dividends or other
distributions in respect of the Shares or any other shares of capital stock or
other securities of Scalix;


(r)   The entry into any transaction with or the making of any payment to or on
behalf of any Affiliate of either Scalix or Xandros (except for the payment of
salaries and the reimbursement of expenses incurred on behalf of Scalix, all in
the ordinary course of business consistent with past practice);


(s)   Any change in accounting principles, methods, or practices (except for
changes required by GAAP), or making or rescission of any tax election;


(t)   Any change in the rate of compensation, commission, bonus or other direct
or indirect remuneration payable, or the payment of any bonus, incentive,
retention or other compensation, retirement, welfare, fringe or severance
benefit or vacation pay, to or in respect of any shareholder, employee,
consultant, salesman, distributor or agent;


(u)   The change of the principal office of Scalix, other than to co-locate with
the principal office of Sebring;


(v)   The transfer or grant of any rights or licenses under, or the entry into
any settlement regarding the breach or infringement of, any proprietary rights,
or the modification of any existing rights with respect thereto; or


(w)   The taking of any action or the failing to take any action that would
result in the occurrence of any of the foregoing.


7.4   Working Capital and Expansion Funding Support of Scalix; Scalix
Revenues.  During the Covenant Period and until Sebring purchases all of Scalix,
Sebring shall fund Scalix’s working capital and expansion funding needs as
determined by the Board and, unless otherwise approved by the unanimous consent
of the Board, all such funding shall be in the form of two-year unsecured,
prepayable loans bearing interest at the applicable federal rate.


8.   Miscellaneous.


8.1   Notices.  Any notice or other communication under this Agreement shall be
in writing and shall be considered given when delivered personally, one business
day after being sent by a major overnight courier for next business day
delivery, or five days after being mailed by registered air mail, to the parties
at their respective addresses first set forth above (or at such other address as
a party may specify by notice to the other).
 
 
14

--------------------------------------------------------------------------------

 


8.2   Expenses.  Each party shall bear its own expenses in connection with this
Agreement and in connection with all obligations required to be performed by it
under this Agreement.


8.3   Finders.  Sebring and Xandros each represent and warrant to the other that
it has not retained or dealt with any broker or finder in connection with the
transactions contemplated by this Agreement.


8.4   Entire Agreement.  This Agreement, including the exhibits hereto, contains
a complete statement of all the arrangements between the parties with respect to
its subject matter and supersedes any previous agreements between them relating
to that subject matter.


8.5   Headings.  The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.


8.6   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without giving any effect to
any doctrine pertaining to the conflict of laws.  The parties hereto irrevocably
(a) submit to the jurisdiction of any state or federal court of competent
jurisdiction sitting in the State of Florida, County of Florida, in any action
or proceeding arising out of or relating to this Agreement, (b) agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Florida state or federal court, and (c) waive, to the fullest extent
possible, the defense of an inconvenient forum.  The parties hereby consent to
and grant any such court jurisdiction over the persons of such parties and over
the subject matter of any such dispute and agree that delivery or mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 8.1 hereof or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.


8.7   Separability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.


8.8   Amendment; Waiver.  This Agreement cannot be altered, amended, changed,
waived, terminated, or modified in any respect unless the same shall be in
writing and signed by the party to be charged therewith.  No waiver of any
provision shall be construed as a waiver of any other provision.


8.9   No Third Party Beneficiaries; Assignments.  Except as provided in Section
6 hereof with respect to the Indemnified Parties, nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
Person not a party to this Agreement.


8.10   Counterparts.  This Agreement may be executed in counterparts, which
together shall constitute the same instrument.
 
 
15

--------------------------------------------------------------------------------

 


8.11   Survival. The representations and warranties of Xandros and Sebring
contained in or made pursuant to this Agreement shall survive until the first
anniversary of the date hereof.


8.12   Definitions.  The following terms have the meanings set forth below:


(a)   “Affiliate” means with respect to any Person, any other Person
controlling, controlled by or under common control with such Person.


(b)   “Commercial Software” means “click-wrap” or “shrink-wrap” software or
software contained in off-the-shelf software with fees not exceeding fifteen
thousand dollars ($15,000) per software program.


(c)   “Control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract or credit arrangement, as trustee or
executor, or otherwise.


(d)   “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.


(e)   “Registrable Securities” means the shares of Sebring Stock delivered in
payment of the Exercise Price and any securities issued with respect to such
shares of Sebring Stock, provided that such shares and such other securities
shall no longer be Registrable Securities once they have been sold or
transferred pursuant to an effective Registration Statement under the Act or
pursuant to Rule 144.


(f)   “Registration” shall mean a registration of the sale of the Registrable
Securities under the Act pursuant to Section 6 of this Agreement.


(g)   “Registration Statement” shall mean the registration statement, as amended
from time to time, filed with the SEC in connection with a Registration, and
each prospectus that is used in connection with such Registration Statement
(including any preliminary prospectus).


(h)   “Rule 144” means Rule 144 of the SEC under the Act.


8.13   Specific Performance.  The parties hereby acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the transactions contemplated herein, will cause irreparable
injury to the other parties for which damages, even if available, will not be an
adequate remedy.  Accordingly, each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of such party’s obligations and to the granting by any court of the remedy of
specific performance of its obligations hereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the respective
parties as of the day and year first above written.
 

 
Xandros, Inc.


By: /s/ Andreas Typaldos                                
Andreas Typaldos, CEO




Scalix, Inc.


By: /s/ Andreas Typaldos                                
Andreas Typaldos, CEO


 
Sebring Software, Inc.


By: /s/ Leif Andersen                                        
Leif Andersen, CEO

 
 
17

--------------------------------------------------------------------------------

 


Exhibit 1
Purchase Price Payment Schedule


Payment of the Purchase Price by Sebring to Xandros will be as follows, and
subject to the following conditions, made part of this Agreement by reference
hereunder.



 
1. 
Upon execution of this Agreement, Sebring will pay to Xandros  $150,000; ( and
will also pay (i) an additional $200,000 upon closing of a transaction with
Socius; and (iii) $150,000 upon closing of a $1,750,000 transaction with Tenor
Capital (this combined total of $500,000 to be defined as the “Agreement
Execution Deposit Amount”).

2.  
If Sebring receives $10M in aggregate gross investment (the “Sebring Target
Raise Amount”), then the Purchase Price will be paid as follows:

a.  
Within 5 days of receipt by Sebring of aggregate gross investments equal to or
exceeding the Sebring Target Raise Amount, Sebring will pay to Xandros the
Purchase Price less the Agreement Execution Deposit Amount if such was
previously paid, less any amounts previously paid pursuant to Section 3 below.

3.  
If Sebring receives an investment the gross amount of which is less than the
Sebring Target Amount (each, a “Tranche Raise”), then the Purchase Price (less
the Agreement Execution Amount, if previously paid) will be paid as follows
(until the Purchase Price is paid in full or, if earlier, Section 2 above
becomes applicable):

a.  
Within 5 days of receipt by Sebring of a Tranche Raise, Sebring will pay to
Xandros (a) 20% of the Tranche Raise if the cumulative Tranche Raises up to that
point, including the Tranche Raise at hand, is less than $3,750,000; or (b) 40%
of the Tranche Raise if the cumulative Tranche Raises up to that point,
including the Tranche Raise at hand, is equal to or greater than $3,750,000, or
when the above mentioned Tenor Capital transaction occurs

4.  
If by October 15, 2011(the “Minimum Payment Date”), Xandros does not receive the
Purchase Price in full, Sebring shall have the option to pay Xandros $500,000
(not inclusive of amounts previously paid hereunder) (the “Minimum Amount
Payable”) in exchange for a two-month extension to pay the Purchase Price in
full.  The Minimum Amount Payable shall be applied against the Purchase
Price.  In the event (a) Xandros does not receive the Purchase Price or Minimum
Amount Payable on or before the Minimum Payment Date, or (b) in the event that
Sebring has paid the Minimum Amount Payable on or before the Minimum Payment
Date, Xandros does not receive the Purchase Price by January 1, 2012, then at
its option Xandros can terminate this Agreement, including Xandros’ obligation
hereunder to sell and deliver those Shares that, as of the date of termination
of this Agreement, had not yet been purchased by Sebring hereunder. For purposes
of clarification, upon such termination of this Agreement, Sebring shall own a
number of shares of Scalix which is calculated pro rata based on the amounts
paid to Xandros against the $5,750,000 to be paid for the full 49 shares of
Scalix.



 
18

--------------------------------------------------------------------------------

 


Schedule A


Outsourced Services Provided by Xandros to Scalix


·  
Services to be provided:

o  
Development and Support Management: Ming Poon (part time) Elias Typaldos (part
time)

o  
QA (India resources); QA Management (Ken Wong, part time)

o  
Facilities (computer, rent, etc)

o  
Accounting

·  
Monthly Payment Fees to Xandros: $25,000

·  
Minimum Period: from date of execution of this Agreement until one year after
full Purchase Price is received by Xandros

 
 
19

--------------------------------------------------------------------------------

 